Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An authorization for the below amendment had been received from the applicant’s representative, Amanda Lippes, on August 5, 2022.

The amended claims are as follows:

Claim 1. (Currently Amended) A method for point‐to‐point encryption, comprising:

encrypting, by a data source comprising [[the]] at least one computer processor in a point of interaction device, at least a portion of payment data using a first encryption method to obtain a first
encrypted payment data;
receiving, by a payment application in the point of interaction device, from the data source the first encrypted payment data and identifying information, wherein the first encryption method involves replacing or masking at least one digit in the payment data with a dummy or random value;
identifying, by the payment application, a second encryption method for the received payment data based on the identifying information received from the data source with the first encrypted payment data, wherein the second encryption method is associated with a third party platform and the second encryption method is different than the first encryption method;
in response to identifying the second encryption method, sending, by the payment application, a first request for the payment data to be encrypted by the data source using the second encryption method, wherein the first request includes the first encrypted payment data;
in response to receiving the first request, obtaining, by the data source, the payment data by decrypting the first encrypted payment data or retrieving the payment data from a storage using the first encrypted payment data;
encrypting, by the data source, the payment data using the second encryption method to obtain a second encrypted payment data in response to obtaining the payment data;
receiving, by the payment application, the second encrypted payment datafrom the data source;
sending, by the payment application, a second request to the third party platform, wherein the second request includes the second encrypted payment data received from the data source; and
receiving, by the payment application, instructions from the third party platform based on processing of the second encrypted payment data

Claim 2.  (Currently Amended) The method of claim 1, wherein at least one digit in the first encrypted payment data received from the data source is unencrypted, and the payment application identifies the second encryption method based on the at least one unencrypted digit in the first encrypted payment data received from the data source.

Claim 3. (Previously Presented) The method of claim 2, wherein the at least one unencrypted digit is part of a bank identification number in the payment data received from the data source.

Claim 4. (Currently Amended) The method of claim 1, further comprising: providing, by the payment application, the first encrypted payment data 

Claim 5. (Canceled)

Claim 6. (Currently Amended) The method of claim 1, wherein the payment data and the first encrypted payment data 

Claim 7. (Canceled)

Claim 8. (Currently Amended) The method of claim 1, wherein the first request for the second encrypted payment data 

Claims 9‐20 (Canceled)



Reasons for Allowance
Claims 1-4, 6, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Claim 1 recites a method performed by two components in a point of interaction device, specifically method performed by a data source and payment application for allowing point-to-point encryption technique. The claim recites “[A] method for point‐to‐point encryption, comprising: encrypting, by a data source comprising at least one computer processor in a point of interaction device, at least a portion of payment data using a first encryption method to obtain a first encrypted payment data; receiving, by a payment application in the point of interaction device, from the data source the first encrypted payment data and identifying information, wherein the first encryption method involves replacing or masking at least one digit in the payment data with a dummy or random value; identifying, by the payment application, a second encryption method for the received payment data based on the identifying information received from the data source with the first encrypted payment data, wherein the second encryption method is associated with a third party platform and the second encryption method is different than the first encryption method; in response to identifying the second encryption method, sending, by the payment application, a first request for the payment data to be encrypted by the data source using the second encryption method, wherein the first request includes the first encrypted payment data; in response to receiving the first request, obtaining, by the data source, the payment data by decrypting the first encrypted payment data or retrieving the payment data from a storage using the first encrypted payment data; encrypting, by the data source, the payment data using the second encryption method to obtain a second encrypted payment data in response to obtaining the payment data; receiving, by the payment application, the second encrypted payment data from the data source; sending, by the payment application, a second request to the third party platform, wherein the second request includes the second encrypted payment data received from the data source; and receiving, by the payment application, instructions from the third party platform based on processing of the second encrypted payment data.”
	US Patent Publication No. 20170300899 discloses a method of point-to-point encryption technique in which a server configured with software receiving from a terminal encrypted transaction information. The server, upon receiving the payment data, identifies an algorithm for encrypting the transaction information, and this algorithm is communicated to the client in the terminal. The server receives the transaction information that is encrypted using the algorithm.
US Patent Publication No. 20110238511 discloses a fuel dispenser payment system including card reader configured to encrypt a first portion of payment card data received by the card reader according to a first encryption scheme and encrypt a second portion of the payment card data according
to a second encryption scheme;
US Patent Publication No. 20090222383 discloses a secure processor that is responsible for encrypting payment card data according to a cryptographic algorithm;
US Patent Publication No. 20170300899 discloses an application in a terminal that determines specific encryption algorithm to be applied for encrypting the transaction information for services. The
selection of encryption algorithm can be different for different services.
	US Patent Publication No. 20080283590 discloses a gateway that receives encrypted transaction information and re-encrypts the transaction information before sending to the recipient.
The cited references, alone or in combination, do not teach the specific combination of steps/functions performed by the payment application and the data source wherein the payment application and the data source are in a point of interaction device recited in the claim 1.
The other independent claims are allowed for the same rational as claim 1. The dependent claims are allowed for the same reason(s).
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S KIM/Primary Examiner, Art Unit 3685